A. S. Walkek, J.
The principal question, as insisted by counsel for appellant, presented by the record is, “ Do the matters set up in the defendants’ several answers constitute a defense in this suit?”
This question involves the consideration of the rights and powers of Texas probate courts to control assets of a nonresident dying at his domicile and leaving credits in Texas.
An application for letters of administration was granted in December, 1869, by the probate court of Brazos county,
Texas, to the original plaintiff. The regularity, necessity or propriety of the action of the court in granting this admin*575istration is not in this record questioned. The existence in Texas of assets gave jurisdiction over them to the courts of this state." Pas. Dig., 1260; Jones v. Jones, 15 Tex., 465; Green v. Rugely, 23 Tex., 539. This jurisdiction is not dependent upon the existence or non-existence of any other administration at the place of domicile or elsewhere.
The administrator, so appointed had, under the law, the right to collect the debts owing the estate; to reduce to possession the assets subject to the authority appointing him.
His suit in the district court was properly brought. Francis v. Northcote, 6 Tex., 187. His right to recover on the merits upon the pleadings and the testimony is evident. From the final decree of partition in the estate of I. J. Knox, acknowledging that $7,424 was allotted to the estate of plaintiff’s intestate, Sarah Knox, nominally represented by Lanier, it is evident that the debt sued for was assets subject to the administration represented by the plaintiff.
It seems to have been conceded in the progress of the suit that Lanier, the foreign administrator, was not a safe, custodian of these funds. At least the allegation of his insolvency and that of his bondsmen contained in the bill seeking an injunction was not denied. From the answer and its exhibits it appears that Lanier in fact was largely indebted to the distributees of the estate on account of funds he had received.
As a mere suit to collect assets, the suit was legally brought, and it would seem to have been a necessary precaution for the safety of those interests in the estate that the injunction was granted.
The principal controversy, as stated before, arising in the case, and discussed in the brief of counsel, is upon the sufficiency of the special plea and the various amendments to it, and in the various forms the facts were pleaded, setting up the decree of the probate court of Alabama. The defense was held insufficient on exceptions.
It is not necessary to notice the details of the special plea or the merits of any of the items in it as independent facts in defense, for if the Alabama decree be a defense to any extent, it would be conclusive of the entire action.
*576The Alabama decree disposed of the fund sued for, and purported to have been made in an administration had on the estate at the domicile of the intestate.
If this decree acted directly upon the fund, having it within the jurisdiction of the court, then such adjudication would be final and the plea a bar in this suit.
An inspection of the copy of the decree made an exhibit to the answer (and forming the basis of all the excluded pleas) shows that this fund, at the date the decree was rendered, was in the state of Texas; that it had never been reduced to possession by Lanier, had not been charged against him in his administration; that neither Lanier nor the court appointing him had control of it, nor had attempted such control prior to that date.
As matter of fact, then, apparent on the face of the proceedings, the fund was not in possession of and subject to the disposition of that court. The jurisdiction of the court did not attach to the fund. Freeman on Judg., §§ 116, 608.
The direct control by the court of the property necessary to its disposition, or the jurisdiction over it, differs from the right conceded to the courts of the domicile to determine the course of descent and the final disposition of the residue left after payment of debts, etc.
It is not disputed that the laws of domicile direct and control the distribution of the movable property of the intestate; nor that ordinarily, by comity of nations, the final distribution of assets is conceded to the administration of the domicile rather than to ancillary administrations which may exist in other countries. Wilkins v. Ellett, 9 Wall, 740.
It is equally the rule that when the jurisdiction of a court other than that of the domicile has been invoked in administration, such administration is governed in its proceedings, in its beginning, progress and close, by the laws of the country granting such letters. Story, Con. Laws, 509, 513, 514, 516, 518, and cases cited; Jones v. Jones, 15 Tex., 465; Green v. Rugely, 23 Tex., 542; Pas. Dig., 5490.
The probate courts of Alabama have no extraterritorial authority. Though conclusive within their jurisdiction, act*577ing under their own laws, they are confronted in Texas by her local laws and her courts of probate with equal powers.
In December, 1869, letters of administration on the estate of Sarah Knox, in Texas, wrere granted to the plaintiff. From that date, the estate in Texas was represented by plaintiff, and not by Lanier. Bjr the filing of this suit and the injunction against Lanier’s obtaining the funds, the authorities in Texas exercised a further control over this fund. It was in litigation; its disposition submitted to the courts of Texas. The fund being under control of the orders of the Texas courts, their jurisdiction over it was, under the laws, full and exclusive. The grant of administration determined the status of the assets as subject to the administrator. The fund was in this condition when, in September,. 1870, the Alabama court by its decree assumed, for it had no actual, control, and attempted to dispose of it.
Will it be contended that fthe Alabama court could oust the l local jurisdiction so exercised by the courts of Texas over the fund in its actual control, by the exercise of its legal grant of administration ?
We consider that the Texas court has the exclusive jurisdiction for the purposes of the grant of administration of this fund. It follows that the administration must proceed and be closed under the laws of the state.
This conclusion follows regardless of the validity or invalidity of the decree. In ascertaining the rights of those who were parties to it to the»estate, it may, or may not, be final. That question is not presented. It is not examined, nor its effect considered, 'further than to ascertain that it is ineffectual to control,the plaintiff in his collection of the assets within the jurisdiction of the court from which his authority is received.
We conclude, therefore, that there was no error in sustaining exceptions to the special answer of the defendants.
We hold:
1. That the administration in Texas cannot be-controlled in its mode of collecting the assets of the estate by the courts of Alabama.
*578Opinion delivered October 25, 1880.]
2. The effect of the decree as a partition rendered by the courts of Alabama in the administration of the domicile is in no way passed upon. If its adjudication be conclusive of the rights of the heirs, it may be used in evidence in the probate court, and will be respected. If not conclusive, its defects can then be met by those opposing its effect.
3. Aside from the deoree there are no sufficient equities set up in defense to require the allowance of the claims sought to be asserted in the answer as a defense. The defense to the action is not good. Atchison v. Smith, 25 Tex., 231, and cases cited.
i. That interest was allowed is not error. The defendants resisted payment by every possible means. Had they tendered the money and sought protection by the court in such payment, interest would have been saved.
5. Suit against Grant ivas filed in his life-time. Such proceedings, continued by the administrator becoming party to the suit, is an exhibition of the claim such as to warrant the grading of the claim as wras done in the judgment.
There being no error in the judgment below, it should be affirmed.
Affirmed.